Title: From George Washington to William Irvine, 18 December 1781
From: Washington, George
To: Irvine, William


                        
                            Dear Sir
                            Philadelphia 18th Decemr 1781.
                        
                        I have received your favor of the 2d instant. I am not at all surprised to hear that you found matters in
                            disorder to the Westward; it is generally the case where a dispute arises respecting command, as the parties make it a
                            point to thwart each other as much as possible, perhaps what is past cannot be amended, as Colo. Brodhead may say, that
                            the delivery of ammunition to the County Lieutenants was necessary. But you will judge of the propriety of the measure in
                            future.
                        I am sorry to hear of the failure of Genl Clarkes expedition, of which I was always doubtful, as it was to be
                            carried on with Militia. But of this I am convinced, that the possession or destruction of Detroit, is the only means of
                            giving peace and security to the Western Frontier, and that when it is undertaken, it should be by such a force, as should
                            not risque a disappointment. It will depend upon the exertions of the States in filling up their regular Battalions.
                        I cannot undertake to determine upon the propriety of removing our principal post from Fort Pitt to Shirtus
                            Creek. It is a matter in which I suppose a variety of Interests are concerned, and which must therefore be decided upon by
                            Congress. Should you obtain leave to come down this Winter, You will have an opportunity of laying the matter fully before
                            them.
                        I wish you had been particular upon the manner in which the Contractors for Fort Pitt &ca have been
                            deficient, and had given your reasons for thinking that the Contract, upon its present establishment will not answer. I
                            would immediately have laid them before Mr Morris. If your representation should not have been made before this reaches
                            you, no time should be lost in doing it.
                        I have directed our Commissary of Prisoners, who is now at Elizabeth Town negociating a general Exchange, to
                            endeavour to include the prisoners in Canada. I cannot see what end would be answered by your opening a treaty with the
                            Commandant of Detroit upon that subject, as we seldom or ever have a prisoner in our hands, upon the quarter where you
                            are.
                        In my letter of the 1st of November I acquainted you with my determination upon the cases of Hynds and
                            Fisher. I am with great Regard Dear Sir Your most obt Servt
                        
                            Go: Washington

                        
                    